Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12, 16 of USPN 10948537. 
5.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 17172450 are obvious by the claims in Patent 10948537, as shown below;

Conflicting claims
SN  17172450
Conflicting claims USPN 10948537

1. (Currently Amended) A sensor integrated circuit comprising a regulator for generating a regulated voltage based on a supply voltage coupled to the sensor integrated circuit, comprising: a digital load configured to draw a load current from the regulator in response to a clock signal during in situ operation, wherein the load current is less than or equal to a predetermined level in the absence of a fault and wherein the load current is greater than the predetermined level in the presence of a fault, wherein the clock signal corresponds to a low activity clock associated with a low sensor activity interval; and a comparator responsive to the load current and to a threshold level and configured to generate a comparator output signal having a level indicative of whether the load current is less than or greater than the threshold level in order to thereby determine the absence or presence of a fault during in situ operation, respectively; and a flip-flop responsive to the comparator output signal and configured to latch the comparator output signal at a detection time, wherein the detection time follows the low sensor activity interval.
2. The sensor integrated circuit of claim 1, wherein the digital load comprises a plurality of domains, each domain corresponding to a respective plurality of logic gates and controlled by a respective clock signal, wherein the sensor integrated circuit further comprises a controller configured to generate the clock signal for each of the domains of the digital load.
2. (Original) The sensor integrated circuit of claim 1, wherein the digital load comprises a plurality of domains, each domain corresponding to a respective plurality of logic gates and controlled by a respective clock signal, wherein the sensor integrated circuit further comprises a controller configured to generate the clock signal for each of the domains of the digital load.
3. The sensor integrated circuit of claim 2, further comprising a threshold generator configured to generate the threshold level, wherein the threshold level is a based on the 



4. (Original) The sensor integrated circuit of claim 2, wherein at least one of the clock signals corresponds to a high activity clock associated with a high sensor activity interval.
5. The sensor integrated circuit of claim 2, wherein at least one of the clock signals corresponds to a low activity clock associated with a low sensor activity interval.
6. (Original) The sensor integrated circuit of claim 2, wherein at least one of the clock signals comprises both a high activity clock portion associated with a high sensor activity interval and a low activity clock portion associated with a low sensor activity interval.
6. The sensor integrated circuit of claim 2, wherein at least one of the clock signals comprises both a high activity clock portion associated with a high sensor activity interval and a low activity clock portion associated with a low sensor activity interval.
6. (Original) The sensor integrated circuit of claim 2, wherein at least one of the clock signals comprises both a high activity clock portion associated with a high sensor activity interval and a low activity clock portion associated with a low sensor activity interval.
7. The sensor integrated circuit of claim 2, wherein at least one of the clock signals is periodic.
7. (Original) The sensor integrated circuit of claim 2, wherein at least one of the clock signals is periodic.
8. The sensor integrated circuit of claim 2, wherein at least one of the clock signals is non-periodic.
8. (Original) The sensor integrated circuit of claim 2, wherein at least one of the clock signals is non-periodic.  

9. The sensor integrated circuit of claim 1, further comprising a flip-flop responsive to the comparator output signal and configured to latch the comparator output signal at a detection time.
1. (Currently Amended) A sensor integrated circuit comprising a regulator for generating a regulated voltage based on a supply voltage coupled to the sensor integrated circuit, comprising: a digital load configured to draw a load current from the regulator in response to a clock signal during in situ operation, wherein the load current is less than or equal to a predetermined level in the absence of a fault and wherein the load current is greater than the predetermined level in the presence of a fault, wherein the clock signal corresponds to a low activity clock associated with a low sensor activity interval; and a comparator responsive to the load current and to a threshold level and configured to generate a comparator output signal having a level indicative of whether the load current is less than or greater than the threshold level in order to thereby determine the absence or presence of a fault during in situ operation, respectively; and a flip-flop responsive to the comparator output signal and configured to latch the comparator output signal at a detection time, wherein the detection time follows the low sensor activity interval.

16. (Original) The method of claim 15, wherein the detection time follows the low activity clock interval.
11. The sensor integrated circuit of claim 9, wherein the detection time substantially coincides with an edge of a clock pulse following a low sensor activity interval.
11. (Currently Amended) The sensor integrated circuit of claim [[9]] 1, wherein the detection time substantially coincides with an edge of a clock pulse following a low sensor activity interval.
12. The sensor integrated circuit of claim 11, wherein the detection time substantially coincides with a falling edge of the clock pulse following the low sensor activity interval.
12. (Original) The sensor integrated circuit of claim 11, wherein the detection time substantially coincides with a falling edge of the clock pulse following the low sensor activity interval.
Claim 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of USPN 10948537. 
USPN 10948537 does not clearly teach load current monitoring circuitry.
However USPN 10948537 teaches a flip-flop responsive to the comparator output signal and configured to latch the comparator output signal and further a digital load configured to draw a load current from the regulator in response to a clock signal during operation and check a threshold level of the load current to determine fault status 




Examiner Notes
6. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gheewala (U.S. Patent 5471152) discloses a storage element for testing delay paths in integrated circuits.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858